Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, and 11-14 are rejected under 35 U.S.C. 103 as being obvious over “ATEN Introduces a New USB-C Multiport Mini Dock for Lag-free Mobile Gaming with a Monitor, Keyboard and Mouse”, hereinafter referred to as ‘ATEN’, in view of “How to Connect your Android Device to a Projector,” hereinafter referred to as ‘How to Connect,’ “3D Home Theater Projector – HD26,” US 2011/0304707 A1 to Oyagi, and US 2011/0107220 to Perlman.
	Re claim 1, ATEN teaches a multi-player video gaming system (Title, see also the first paragraph of P. 1 of 2 which recites that, “ATEN International [...] today announced the availability of the ATEN UH3236 USB-C Multiport Mini Dock. The new USB-C multiport dock is ATEN’s enhanced portable docking solution and provides multi-task capability as well as delivers lag-free mobile gaming with a monitor, keyboard, and mouse. With ATEN UH3236 USB-C Multiport Mini Dock, users can enjoy a PC-like gaming environment from their Android phone through a single USB-C cable to connect to an external display, a keyboard, and a mouse while also charging and accessing a speedy Ethernet network all at the same time.” (emphasis added) The third paragraph of this page also describes that a 60W power delivery pass through can, “charge a smart phone while users are playing in an intense battle with opponents” (emphasis added in particular to highlight that ATEN’s video gaming system is multi-player)) comprising:
	a) a smartphone having a processor, a memory, an audio in/out port, an input-output port, a network interface, and a power supply (P. 1 of 2 paragraph 1 describes that ATEN’s USB-C Mini Dock is for use with an ANDROID phone or IPAD Pro and P. 2/2 diagrams an exemplary ANDROID smartphone that is connected to the ATEN UH3236 Mini Dock, which as pictured is a splitter connector comprising a permanently-attached USB-C cable and offering VGA, HDMI, Gigabit Ethernet, USB2.0 and USB 3.1 ports. By definition of an ANDROID smartphone, such a device inherently comprises a processor, memory, audio in/out ports, and a power supply, which as described in the third paragraph on P. 1 of 2 can be charged by a 60W power delivery pass through of the ATEN Mini-Dock)
	b) a video game controller connected directly to the smartphone (Paragraph 2 of P. 1 of 2 describes that the two USB-A ports of the ATEN mini-dock can be connected to a wired mouse, keyboard, or other USB-compatible device and used by gamers to play such as a battle type game. Refer to P. 2 wherein a user is diagrammed as operating a wired keyboard connected to the ATEN mini dock.)
	c) a video game display connected directly to the smartphone (P. 1 paragraphs 1-2 describes that the ATEN Mini Dock provides an HDMI or VGA port “that displays in FHD to connect to a big screen such as a monitor or TV” which is described as serving the purpose of creating “better aiming and overall gaming experience”.)
	Although ATEN teaches the same inventive concept substantially as claimed, including that the ATEN UH3236 Mini Dock enables a mobile device user who is playing a video game using wired input devices connected to the USB-C input/output port of the phone to also connect a large, external display to the same USB-C phone port through a VGA or HDMI port of the dock, ATEN does not go into detail as to whether this large, external display could be a 3D projector or a virtual hologram projector. “How to Connect Your Android Device to a Projector” notes on P. 1/16 that, “Android devices are great, but their small size can sometimes be limiting. When you connect your device to a projector, you can share your screen with others for business or pleasure.” wherein, “you can also connect Android to a TV. Projectors are the better option, though, as they normally project a much bigger screen size than a TV, making them ideal for media playback or data presentations.” P. 6/16 describes how to make a wired connection between an ANDROID phone and a projector, noting that, “With the right cable, you can connect your Android device to a projector that directly uses an HDMI cable”. 
	“3D Home Theater Projector HD26” is provided as an example of a specific type of a projector, a full HD 1080P 3D projector that admittedly can connect to a smart phone and other HDMI compatible digital devices for the purpose of displaying video games. See P. 1/2, specifically the paragraphs beginning “Enjoy big-screen full HD” and “Packed with advanced features…”, and the compatible devices listed under “Connectivity”), also note compatibility with any other device that provides an HDMI signal via HDMI cable (see P. 2/2 under “Compatibility Specifications”. P. 2/2 under “optional accessories” identifies this projector as 
It would have been obvious to one having ordinary skill in the art at the time of the invention that ATEN’s wired USB-C mini dock, which includes an HDMI output port specifically for connecting a large, external display device to, wherein P. 2/2 of ATEN shows the large HDMI-wire connected display device mirroring the game image of the ANDROID phone, could have been connected to an HDMI projector and that this projector could have been a 3D projector without causing any unexpected results, as an HDMI projector uses the same connection as an HDMI monitor or TV, is admittedly interchangeable with a TV as described by the “How to Connect” reference, and is desirable over a TV because of the enhanced image size it offers.
	And although ATEN describes that the Mini Dock can be used with an ANDROID phone, ATEN does not go into detail as to the hardware specifications of such a phone and thus lacks d) earphones and a microphone connected to the audio in/out port. And although ATEN discloses a handheld computing unit, which may be an ANDROID smart phone, being used for digital gaming, ATEN does not go into detail as to whether the disclosed ANDROID phone is constructed to monitor and record a user’s position and movements during video gaming and provide facial recognition on the user. 
	Oyagi is another analogous prior art gaming device that, like ATEN, comprises a mobile gaming device that can be a cell phone (Oyagi [0176]) comprising a camera, microphone and 72b recognizes the face of the player by performing image recognition processing based on the image input DB on the image data input through the cameras 18a-18c, and further determines an orientation of the facial image and a movement of the eyeballs (gazing direction), a movement of the lip (speech operation), a movement of the hands (gesture), etc. The result of the recognition or determination is written to the input information area 82 as image input information.” 
	It would have been obvious to one having ordinary skill in the art at the time of the invention that ATEN’s compatible, structurally-equivalent and ready-for-improvement invention could have included headphone and microphone connections and implemented facial tracking functions as taught by Oyagi without causing any unexpected results. The motivation to incorporate these features would be to make the multiplayer game depicted by ATEN more immersive and entertaining. 
Although ATEN in view of How to Connect, 3D Home Theater Projector and Oyagi illustrates an ANDROID phone, a wired input device and a large, external display device being used to conduct a first-person shooter game which ATEN notes can be played by a plurality of users to engage in “an intense battle with opponents,” the ATEN, How to Connect, 3D Home Theater Projector, and Oyagi combination does not go into detail as to whether this multi-player FPS game is hosted by an Internet server. 

Re claims 2, 8, 14, these claims are rejected under ATEN in view of How to Connect, 3D Home Theater Projector, Oyagi, and Perlman and further in view of Applicant-Admitted Prior Art (AAPA). Note that MPEP 2129 explains that, “A statement by an applicant in the specification or made during prosecution identifying the work of another as "prior art" is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).” In the instant case, Applicant’s own specification admits on p. 5, lines 20-26 that mounting smart phones to game controllers was known in the art and goes on to identify the prior art of “Rotor Riot Wired Game Controller” and further admits this prior art is suitable for use in constructing the claimed invention. It would have been obvious to one having ordinary skill in the art that the base reference of ATEN, which uses an ANDROID phone as a client device and is admittedly compatible with a 
Re claims 3, 9, the additional claim requirement for only one phone to be connected to a projector does not identify any specific structural adaptations or functional requirements lacking in the ATEN, How to Connect, 3D Home Theater Projector, Oyagi and Perlman combination and as such is seen as an intended-use statement that is not further limiting. Apparatus claims are examined to determine if a claimed invention is structurally distinguished over the prior art, rather than merely functionally distinguished by claimed differences in fields of use, intended use(s), or manner(s) of operating otherwise structurally equivalent devices. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
In the instant case, claiming how many users are connected to an apparatus taught by the prior art does not reveal any difference required of the apparatus itself. 
Re claim 4, the additional requirement for 3D projection to be performed by a Z-Shaped Holographic Display is further rejected under Applicant Admitted Prior Art, wherein P. 9 of Applicant’s specification lists several 3D projection options that Applicant conceives of as being interchangeable for use in achieving a 3D projection by a projector attached to a smart phone, one of these options being a Z-Shaped Holographic Display. Applicant’s specification goes on to 
Re claims 6, 11, these claims recite a desired size and weight of the components of parent claims 1 and 7, and an intended use limitation of being able to be carried, which in the absence of a claim to this size and weight solving a particular problem or providing a stated advantage is a matter of obvious design choice. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); and In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In the instant case, the consumer products described by the prior art inventions including an ANDROID phone, video game controller(s), and projector, are all physically capable of being carried, and similar to the court’s finding in In re Rose, instant claim 6 reciting being able to be carried by hand is not sufficient to patentably distinguish over the inherently small and portable devices of the prior art. Additionally note that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) An apparatus claim reciting an intended use of being carried does not distinguish over the structurally capable apparatuses used in the prior art combination to teach the limitations of parent claim 1. And further note that the notion of ‘making portable’ in apparatus claims has not been found to distinguish over existing prior art, see MPEP 2144.04, which cites to In re Lindberg, 194 F.2d 732, 93 USPQ 23 (CCPA 1952) (Fact that a claimed device is portable or movable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results. (emphasis added). For this additional reason, claims 6 and 11 are not found to distinguish over Aten in view of How to Connect, 3D Home Theater Projector, Oyagi and Perlman.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

	Re claim 7, refer to the rejections of claims 1 and 4 above. 
Re claim 12, refer to the rejections of claims 1, 4 and 6 above.
Claims 5, 10, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over ‘ATEN’, in view of ‘How to Connect,’ “3D Home Theater Projector – HD26,” US 2011/0304707 A1 to Oyagi, and US 2011/0107220 to Perlman, and further in view of US 2014/0013128 A1 to Wong.
Re claims 5, 10, 13, Although ATEN as modified by How to Connect, 3D Home Theater Projector, Oyagi, and Perlman teaches the same inventive concept substantially as claimed, this combination of references lacks that the smartphone receives power from the video game projector itself. Wong is an analogous prior art reference for docking a smart phone and connecting a video projector thereto that teaches it was known for the same unit comprising 
Re claim 15, refer to the rejections of claims 1, 4, 5 and 6 above.
Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new grounds of rejection does not rely on any reference(s) or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.